Citation Nr: 1229865	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS), panic disorder, anxiety disorder NOS, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.  

This matter is on appeal to the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. It was previously before the Board in March 2009, November 2009, August 2010, and in April 2011, both from the RO and from the United States Court of Appeals for Veterans Claims (Court). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the Veteran's case, the clinical record reflects diagnoses of various mental health disorders.  Hence, the Board has accordingly characterized the issue on appeal to encompass consideration of alternative psychiatric diagnoses.  

Over the course of the appeal, the Veteran has executed several VA Form 21-22's, Appointment of Veterans Service Organization as Claimant's Representative, and VA Form 21-22a's, Appointment of Individual as Claimant's Representative, the most recently executed of which appointed the private attorney listed on the title page of this decision as his representative.  

The issue of service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  





FINDINGS OF FACT

1.  The Veteran, his mother, and his sister are competent to report the circumstances of his service and the temporal development of his psychiatric symptomatology, and their testimony is found to be credible as to the etiology of his acquired psychiatric disorder.  

2. At the time he was examined and accepted for active military duty, the Veteran was in sound mental condition.  

3. The evidence is at least in equipoise as to whether a current acquired psychiatric disability, diagnosed as depressive disorder NOS, is related to the Veteran's military service.  


CONCLUSIONS OF LAW

1. The presumption of soundness at entry into service is not rebutted by clear and unmistakable evidence showing that an acquired psychiatric disability manifested by depressive disorder NOS, panic disorder, anxiety disorder NOS, and PTSD, existed prior to service or was not aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).  

2. The criteria for service connection for depressive disorder NOS are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will find that the Veteran's current acquired psychiatric disorder was incurred in service.  Accordingly, service connection for depressive disorder NOS will be granted.  

The Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection claim at issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Merits of the Service Connection Claim

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Certain chronic disabilities, including psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

Firstly, while the evidence of record suggests that the Veteran may have a preexisting psychiatric disorder, the Board finds that when he entered active service he was in sound mental condition.  For purposes of establishing service connection under 38 U.S.C.A. § 1131, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet.App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See also Wagner, 370 F.3d at 1096.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis.  Wagner, 370 F.3d at 1096.  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet.App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

A "lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet.App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet.App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet.App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".)  That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable...."  Vanerson, 12 Vet.App. at 261.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet.App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993).  

A July 1979 VA medical certificate and history report reveals the Veteran was treated for alcohol abuse.  He provided a history of alcohol abuse for approximately 9 years duration, which means that he purportedly abused alcohol prior to his entry into service.  However, even if this were true, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  

A February 2009 VA Mental Health Physician Note reflects that the Veteran provided a history of childhood trauma.  In VA examinations (also known in the record as Disability Benefits Questionnaires or "DBQs"), dated in November 2011 and January 2012, the examiners determined that the Veteran meets the DSM-IV criteria for depressive disorder NOS and for alcohol dependence, and concluded that the Veteran as likely as not experienced depressive symptoms prior to being drafted into service, as he reported a substantial history of abuse and symptoms of depression as a child as well as significant behavioral problems.  The examiners noted that while the Veteran reported experiencing the ending of a significant romantic relationship during service, and witnessing a soldier get shot in the head as traumatic incidents of service, that the current symptoms of depression are more likely associated with the history of childhood abuse.  

Despite determining that the Veteran's depression "at least as likely as not" predated his entry into service, these examiners did not provide opinions sufficient to meet the "clear and unmistakable" standard used for reviewing and adjudicating claims involving aggravation of a preexisting condition.  The Board accords the Veteran's statement and the examiners' opinions little probative value as to whether or not he experienced a diagnosed acquired psychiatric disorder prior to his entrance into service.  He has not indicated that he was diagnosed with any such disorder prior to his entry into service, and the examiners did not indicate that he was diagnosed with a psychiatric disorder prior to service, only that he experienced symptoms of depression prior to service and that his current psychiatric disorder is related to childhood trauma.  The Veteran is therefore presumed to have been in sound mental condition when he entered active service.  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2011).  

A November 2005 VA treatment record shows that the Veteran scored a 68 on a PTSD Screen Checklist, exceeding the cutoff score of 50 recommended by research and suggestive of a DSM-IV diagnosis of PTSD - the practitioner conducting the screening noted that no stressors were endorsed or listed as occurring while the Veteran served in the military.  Further, the practitioner noted that a formal diagnosis would require stressor verification.  An August 2007 VA Mental Health Physician Note and a February 2008 V Mental Health Physician Note indicates that the Veteran carried a diagnosis of PTSD, noncombat, and depressive disorder NOS.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, the Board will provide a limited discussion and analysis of the claim as one involving PTSD.  

Significantly, these diagnoses of PTSD did not conform to the DSM-IV.  Further, the Veteran has not distinguished the symptomatology related to his depression from that of the diagnosed PTSD, and has consistently been diagnosed with depression by various medical professionals and has consistently characterized his acquired psychiatric disorder as that of depression.  Therefore, a liberally construed claim for PTSD is denied.  38 C.F.R. § 4.125(a); 38 C.F.R. § 3.304(f).  

However, the evidence also indicates that the Veteran has a depressive disorder that was caused by in-service experiences. In particular, he has reported that he became depressed after the break-up of a romantic relationship, which in turn caused him to abuse alcohol. He has submitted lay statements indicating that he was depressed after his discharge from active duty, and a medical statement indicating that he has been so diagnosed, with reference to the claimed in-service experience. 
 
In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet.App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet.App. 465 (1994); Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  The Board finds that the Veteran is competent to report the symptoms associated with his claimed psychiatric disorder.  

Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession)) see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran's statements do not fall within prongs (1) or (2) of Jandreau criteria.  

Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra. (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  

Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 261 P.2d 367, 369 (Mont. 1953) ("A credible witness is one whose statements are within reason and believable....")  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In June 2010, the Veteran's mother and sister submitted statements that included observations that the Veteran exhibited behavioral changes since his military service, and that when he entered service he was unhappy, but when he returned from service he was even more so.  They noted that when the Veteran was discharged from service he was difficult to get along with, was irritable, had anxiety, no longer had many friends, and lost weight due to his depression.  

The Board notes the Veteran is competent to testify in regard to the onset and continuity of his psychiatric symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board finds the Veteran's written testimony and that of his family, to be credible in nature and supported by his service personnel records showing disciplinary problems; and thus accords them high probative weight for the purpose of ascertaining the etiology of his psychiatric disorder.  

The service treatment records reflect that in August 1972 the Veteran sought counseling for what he described as personal problems, but he was too intoxicated at that point for further discussion.  He reported that he had been unable to sleep and had been getting into administrative problems, including receiving non-judicial punishment under Article 15 of the Uniform Code of Military Justice.  An October 1972 period review examination was absent mention of any mental health complaints or findings.  

The service personnel records reveal that in February 1972, administrative disciplinary action was taken against the Veteran after he assaulted an officer by pushing him.  In June 1972, he was administered nonjudicial punishment after having willfully disobeyed an officer's order to terminate a telephone conversation and having participated in a verbal confrontation.  A July 1972 report of nonjudicial punishment indicates that the Veteran had reported for duty under the influence of alcohol.  In September 1972 he was disciplined for failing to report to duty on time.  

Records of VA outpatient treatment and hospitalization, dated from November 1977 to August 1979 show that in July 1979 the Veteran began undergoing treatment at a mental health clinic for alcohol rehabilitation.  

Dr. Chapman, a private clinical psychologist, provided a psychological review of the Veteran in July 2005.  This review shows reports that the Veteran began abusing alcohol and became depressed in service after breaking up with a woman.  He indicated that he continued on with this behavior until 1998, and that he spent the intervening years extremely depressed.  Dr. Chapman diagnosed the Veteran with severe depression and with panic disorder.  He observed that the Veteran started drinking while in the military, and opined that the depression associated with alcohol use in the service is "still with [the Veteran] today."  

In April 2010, the Veteran underwent a VA mental disorders examination, during which he denied hospitalization in service, reported that he was unsure of whether or not he saw a psychiatrist in service, and indicated that he was first hospitalized in 1977 for his psychiatric disorder.  The examiner diagnosed the Veteran with depressive disorder NOS, alcohol dependence, history of in remission, and mixed personality traits.  The examiner noted that the Veteran had psychiatric difficulties for some time, and that while on active duty he experienced episodes of alcohol intoxication and adjustment disorder with mixed emotional features.  The examiner observed that there was no evidence of any treatment or mention of a persistent depressive illness that warranted any special treatment.  The examiner noted that the Veteran's alcohol use continued to a significant degree, culminating in his being hospitalized in 1977, and that he currently experienced depression.  The examiner indicated that alcohol use has a known positive impact on moods, most notably resulting in depressed feelings.  

The examiner opined that, based on the Veteran's medical records and history, that he did not have a depressive illness per se during his active military service, although he had in all likelihood some depressive symptoms that were accompanying his alcohol abuse and his personal issues that came about.  The examiner further opined that as the result of chronic alcohol use over the years the Veteran developed a sustained mood disturbance that exists today and is described best as depressive disorder NOS.  The examiner concluded that the Veteran did not have a depressive condition that warranted treatment while on active duty and the only condition of record was one of alcohol abuse.  

Further, in June 2010, Dr. Jonathan Mangold, a private psychologist, provided a psychiatric evaluation of the Veteran.  Dr. Mangold included an in-depth discussion of the Veteran's service personnel records, service treatment records, and post-service treatment records.  During the review of the record, Dr. Mangold discussed the April 2010 VA examination report, as well as the Veteran's, his mother's, and his sister's lay statements.  Dr. Mangold indicated that the April 2010 VA examiner did not have the advantage of reviewing the June 2010 lay statements, and could not account for the reasoning regarding persistent depressive symptoms related to alcohol abuse, or for the interpretation that the Veteran's ailment was an adjustment disorder.  

Dr. Mangold noted that the Veteran explicitly denied drinking alcohol prior to service, and that after service he could not stop drinking alcohol.  Dr. Mangold opined that the Veteran's depressive disorder had its onset in service and his overuse of alcohol was an attempt to self-medicate.  The Veteran reported that following his breakup in service he found that alcohol would relieve his suffering.  Dr. Mangold opined that given the fact that the Veteran was probably very naive when he joined the military, and given that he probably has an unfortunate predisposition to alcoholism, it seems clear that the breakup in service was traumatic for him, and he began abusing alcohol as a result.  

The November 2011 and January 2012 DBQs show a determination that the Veteran meets the DSM-IV criteria for depressive disorder NOS and for alcohol dependence, that are less likely than not caused by or aggravated by his military service.  The examiners observed that the Veteran first reported using alcohol in the military, and that without contradictory evidence, it is at least as likely as not that depressive symptoms predated his alcohol use; however, the examiners opined that the alcohol use or abuse was not likely a factor in the Veteran's current symptoms.  Further, the examiners indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, and would not further comment on the relationship between the diagnosed depressive disorder NOS and alcohol dependence without resorting to speculation.  

Given the extensive record and Dr. Mangold's opinion, the VA examinations are inadequate for VA rating purposes as the examiners failed to explain or provide any rationale for their inability to determine the relationship between the diagnosed depressive disorder NOS and alcohol dependence without resorting to speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that a determination that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Court in Jones further held that the examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of the examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Id.  

Therefore, in consideration of the competent and credible lay statements provided by the Veteran, his mother and his sister, describing his current symptomatology, and the observable changes of his mental state prior to entering service and after leaving service, and in relying upon the competent, highly probative opinion of Dr. Mangold, which was based on an extensive review and explanation of the record, the Board finds that service connection for a depressive disorder NOS is warranted.  

While the record has been developed, there is no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, given the exhaustive development, any further medical examinations would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a depressive disorder will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for depressive disorder NOS is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


